EXHIBIT 10.3




SERVICE AGREEMENT dated

February 25, 2010

BETWEEN:

(1)

BIO ALTERNATIVE MEDICAL DEVICES LIMITED a company incorporated in England and
Wales with company number 06873533 whose registered office is at 35 Sherway
Drive, Timperley, Altrincham, Cheshire WA15 7NU (the “Company”); and

(2)

ANDREW MITCHELL of 43 Perthshire Grove, Buckshaw Village, Chorley, Lancashire
PR7 7AE (the “Executive”).

IT IS AGREED as follows:

1

Appointment

1.1

The Company appoints the Executive and the Executive agrees to serve the Company
as Chief Technology Officer.

1.2

The Executive’s place of work shall be the Company’s offices in Daresbury
Innovation Centre or such other offices as the Company may have from time to
time.  He may be required to travel throughout the United Kingdom and abroad in
the course of his duties.

1.3

The Company shall be entitled at any time to appoint any other person or persons
to act jointly with the Executive.

2

Duties

2.1

 a person holding the post occupied by the Executive from time to time and such
other duties as are from time to time assigned to him by the board of directors
of the Company (the “Board”).

2.2

The Executive shall further exercise such powers and comply with and perform
such directions and duties in relation to the business and affairs of the
Company and any company which is a holding company of the Company or a
subsidiary of such holding company (each a “Group Company” with “subsidiary” and
“holding company” both as defined by section 1159 of the Companies Act 2006) as
may from time to time be vested in or given to him by the Board and shall use
his best endeavours to improve and extend the businesses of the Company and any
Group Company.

2.3

The Executive accepts that the Company may at its discretion require him to
perform other reasonable duties or tasks not within the scope of his normal





--------------------------------------------------------------------------------

duties and the Executive agrees to perform those duties or undertake those tasks
as if they were specifically required under this Agreement.

3

Time and Attention

3.1

During the continuance of this Agreement the Executive shall (unless prevented
by mental or physical incapacity or with the written consent of the Board)
devote the whole of his time and attention to the business of the Company and
shall not undertake any other activity or interest (whether of a business nature
or otherwise) which may in the opinion of the Board interfere with the
performance of his duties under this Agreement and shall not without the written
consent of the Board be directly or indirectly engaged, concerned or interested
in any other trade, profession or business (except as the owner for investment
purposes only of not more than five per cent. in nominal value of any class of
shares or other securities listed or dealt in on any recognised investment
exchange (as defined by section 285 of the Financial Services and Markets Act
2000)).  

3.2

Subject to the Executive performing his duties under this Agreement in a full
and proper manner and to the extent necessary to fulfil all his obligations
under this Agreement, the duration of his working time shall be determined
exclusively by the Executive himself. The Executive shall not be entitled to
receive any additional remuneration for work outside his normal hours nor for
work related to any Group Company.

3.3

The parties believe that by virtue of Clause 0 the Executive falls within
Regulation 20(1) of the Working Time Regulations 1998 (the “Regulations”) so
that he is not affected by the limit on weekly working time contained in
Regulation 4(1) of the Regulations (“Regulation 4(1)”).  If, despite the
provision of Clause 3.2, this is not the case, then the Executive hereby agrees
that the limit in Regulation 4(1) shall not apply to him and that his working
time (including overtime) may therefore exceed an average of 48 hours for each 7
day period in the applicable reference period wherever this is necessary for the
proper discharge of his duties.  The Executive shall be entitled to withdraw
such agreement by giving 3 months prior written notice to the Company.

4

Term

4.1

The employment of the Executive under this Agreement shall commence on 01 March
2010 (the “Commencement Date”) and shall continue (subject to the terms of this
Agreement) until terminated by either party giving to the other not less than 6
months prior written notice, such notice not to be given before the date 18
months after the Commencement Date.





--------------------------------------------------------------------------------



4.2

The Executive’s continuous employment for the purposes of the Employment Rights
Act 1996 shall commence on the Commencement Date.

5

Remuneration and Pension

5.1

The Executive’s salary is £75,000 per annum, subject to applicable deductions
for tax and National Insurance contributions.  The salary is subject to annual
review at the discretion of the Board and shall be payable by equal monthly
instalments in arrears on the 25th day of each month.

5.2

The remuneration payable under this Agreement shall be inclusive of any
remuneration to which the Executive shall be entitled as a director of the
Company or any Group Company.

5.3

If the Executive is eligible, the Company will provide the Executive with
details of its designated stakeholder pension scheme to which the Executive may
elect to have access. No contributions will be made on behalf of the Executive
into, and no warranty or recommendation is made in respect of, such scheme.

5.4

The Company has not contracted out of the State Pension Scheme and no
contracting out certificate is in force under the Pension Schemes Act 1993 in
respect of the Executive’s employment under this Agreement hereunder.

6

Bonus

6.1

The Executive shall be entitled to receive a share of the profits of the Company
(the “Profit Share”) calculated as a sum equal to 7.5 per cent. of PBIT, payable
within one month following approval and adoption by the Company of the Company’s
annual audited accounts (less applicable deductions for income tax and National
Insurance contributions), the first share of profits to be calculated for the
financial year of the Company ending 31 December 2010.

6.2

In the event of the termination of the Executive’s employment under this
Agreement for any reason (other than where the Executive’s employment is
terminated in accordance with clause 0 below) the Executive will be entitled to
receive a proportion of the Profit Share for the relevant financial year
calculated on a pro rata basis in relation to the period from the start of the
financial year to the date of termination of employment.  If the Executive’s
employment is terminated in accordance with clause 0 below, then the Executive
shall not be entitled to receive any Profit Share in relation to that financial
year.

6.3

In addition, the Company may, in its absolute discretion, pay the Executive a
bonus of such amount and at such times as may be determined by the Board.  





--------------------------------------------------------------------------------

The Company has the right to amend, vary, suspend or withdraw any such bonus
scheme at any time and if the Company pays the Executive a bonus in any one
year, this shall not give rise to a contractual entitlement to a bonus in future
years.   

6.4

In this clause 0, “PBIT” shall mean profit on ordinary activities before
interest and tax of the Company calculated on the historical cost accounting
basis and shown in the audited consolidated profit and loss account of the Group
for the relevant financial year (to the nearest whole £1) but adjusted by adding
back any amortisation of goodwill or other intangible assets and any
depreciation charge in respect of the tangible assets of the Company and adding
back any other non-cash related charge or expense of the Company.

7

Expenses

Subject to any procedures approved by the Board from time to time, the Company
shall reimburse the Executive all reasonable expenses properly, wholly
exclusively and necessarily incurred in the performance of his duties under this
Agreement.

8

Holidays

8.1

The Executive shall be entitled to 25 working days’ paid holiday in each
calendar year, in addition to public holidays, to be taken at such time or times
as may be agreed between the Company and the Executive. In the first and last
years of the Executive’s employment, his holiday entitlement will be deemed to
accrue pro rata, on the basis of 1/12 of his annual entitlement for each
complete calendar month of service in that calendar year.  Where the Executive’s
employment terminates during any calendar year, then, subject always to Clause 0
below, the Executive will be entitled to pay in lieu of accrued but untaken
holiday (if any).  If the Executive has taken holiday in excess of his pro rata
accrued entitlement, the Company is entitled to deduct from any sum owed to the
Executive a sum representing any such excess holiday taken.

8.2

The Executive shall not be entitled to payment in lieu of any unused part of his
holiday entitlement except on termination of the employment.

8.3

The Executive may carry forward a maximum of 5 days of his holiday entitlement
to a subsequent calendar year.

8.4

The Company may require the Executive to take all or any part of any outstanding
holiday entitlement during any period of notice to terminate the employment,
including any period of notice during which the Executive is put on garden leave
in accordance with Clause 0.





--------------------------------------------------------------------------------



8.5

For the purposes of this Clause 8, one day’s holiday pay will be 1/260th of the
Executive’s base salary.

9

Illness

9.1

If the Executive shall at any time be incapacitated by illness, accident or
injury from performing his duties under this Agreement:-

(a)

he shall be entitled to receive his salary for up to an aggregate of 25 working
days, in any 12 month period, following which the Executive will be entitled
only to such remuneration as the Board may, in its absolute discretion approve;

(b)

during any period of absence from work due to illness, accident or injury the
Company may deduct from the remuneration of the Executive the amount of state
benefit (including statutory sick pay) which the Executive is entitled to claim
in consequence of such illness, accident or injury.

9.2

Remuneration paid by the Company to the Executive during periods of incapacity
due to the negligence of a third party shall be recoverable by the Company from
the Executive out of any damages which he is awarded against and received from
such third party relating to remuneration.

10

ellectual Property

10.1

In this Clause:-

(a)

“Copyright Work” and “Design Right Work” mean respectively any copyright work or
design right work originated, conceived, written or made by the Executive alone
or with others which relates or may relate to any product, services, equipment,
system or activity of any Group Company;

(b)

“Design” means any design which is registrable under the Registered Designs Act
1949 or in respect of which design rights subsist under section 213 of the
Copyright, Designs and Patents Act 1988;

(c)

“Drawing” means any drawing, picture, photograph, plan or sketch in any form;

(d)

“Invention” means any invention whether patentable or not under the Patents Act
1977 or by virtue of any international convention or treaty, together with the
right to apply throughout the world for appropriate protection therefor;





--------------------------------------------------------------------------------



(e)

“Know-How” means any method, technique, discovery, secret process or the like
not amounting to an Invention, and any data or technical information;

(f)

“Records” means any samples, models, documents (as defined in section 10 of the
Civil Evidence Act 1968), notebooks or other records in any form, including data
stored in a computer or otherwise;

(g)

“Software” means any computer programs, including preparatory design material
therefor, any documentation relating thereto, and any media containing or
recording any part of any of the foregoing items;

(h)

“Trade Mark” means any name and/or device used to identify any goods or services
sold or provided by the Company and whether or not the same is capable of
registration pursuant to the provisions of the Trade Marks Act 1994 or pursuant
to the provision of any other legislation in any other territory; and

(i)

“Intellectual Property” means any one or more of the items individually defined
at each of sub-clauses 00 - 0 of this Agreement where the context so admits.

10.2

All Copyright Works, Design Right Works, Designs, Drawings, Records, Software
and Trade Marks which are made, designed or otherwise created by the Executive
in the course of his employment shall belong exclusively to the Company, whether
registrable or unregistrable, together with the right to apply throughout the
world for appropriate protection therefor, whether by virtue of any treaty,
convention or otherwise, and all other rights of a like nature therein which are
conferred under the laws of the United Kingdom and all other countries of the
world, for their full term thereof and any renewals or extensions of them.

10.3

Any Invention and any Know-How which is made, obtained, acquired, produced or
found by the Executive during the course of his employment shall, subject to the
provisions of the Patents Act 1977, belong exclusively to the Company, and the
Executive shall, upon making, obtaining, acquiring, producing or find such
Invention or Know-How immediately disclose it to the Company.

10.4

The Company and the Executive shall each keep confidential any Invention which
is disclosed to the Company by the Executive until its ownership has been
determined.  If the Invention belongs to the Executive, the Company shall
continue to keep it confidential, but shall have 90 days from the date of its
disclosure to the Company to consider whether to make an offer for it, during
which time the Executive shall not disclose, licence or assign the





--------------------------------------------------------------------------------

Invention to any other person.  If the Invention belongs to the Company, the
Executive shall continue to keep it confidential until it is published by or
with the consent of the Company.

10.5

The signature by the Executive, as inventor, of any assent which may be required
for, or which forms part of, any application for protection of any Invention
which belongs to or is acquired by the Company, shall operate as a binding
acknowledgement by the Executive that, insofar as the subject of that
application is not already vested in the Company by operation of law, it is one
in respect of which the right to apply for protection, the right to claim
priority for that application under any treaty, convention or otherwise and the
beneficial interest in any protection that may be obtained, is vested in the
Company.

10.6

In respect of any Invention made by the Executive which belongs to or is
acquired by the Company and any Design made by the Executive in the course of
his employment, the Executive shall, if and when required to do so by the
Company, at any time both during the period of or after the termination of his
employment by the Company, and at the Company’s expense but for no further
consideration:-

(a)

furnish any description, drawing, specification or other information which the
Company may require in relation to such Invention or Design;

(b)

apply for or join in applying for a patent, registered design or such other
protection as the Company shall think fit in the United Kingdom and elsewhere
for the Invention or Design; and

(c)

execute all such documents and do all such acts and things as the Company may
reasonably require to obtain such a patent, registered design or other
protection and to vest the same and all rights therein and the title thereto
absolutely in the Company or in such persons as the Company may direct and to
maintain such patent, registered design or other protection in force or to
extend its term.

10.7

The Executive shall immediately deliver up to the Company all Designs, Drawings,
Records, Software and all and any other expressions of Copyright and/or other
things containing or reproducing Intellectual Property in any permanent form
whether written, electronic, digital or stored on a computer and which are made
by the Executive in the course of his employment:-

(a)

on request by the Company at any time during the period of his employment; and

(b)

on the termination of his employment.





--------------------------------------------------------------------------------



10.8

The Executive shall not at any time either during the period of his employment
or after its termination (except in the proper course of his employment or
unless required by law) disclose to any person or use for any purpose any
Know-How which is made, obtained, acquired, produced or found by the Executive
during the period of his employment, any Invention made by the Executive during
the period of his employment which belongs to or is acquired by the Company, any
information contained in any Copyrights, Designs, Drawings, Trade Marks, Records
or Software made by the Executive in the course of his employment, or any other
information concerning the business, affairs, finances, transactions or trade
secrets of the Company or any of its clients/customers, except to the extent
that same is or thereafter becomes public knowledge through no fault of the
Executive.

10.9

The Executive hereby irrevocably appoints the Company to be his attorney in his
name and on his behalf to execute all such documents and do all such acts as may
be necessary or desirable to give effect to this Clause 0.

10.10

The Company shall not be under any obligation to take any step to register any
patent or right in respect of or to develop or exploit any Copyright Work,
Design Right Work or Invention made, discovered, originated, conceived or
written by the Executive.

10.11

Nothing in this Clause shall be taken to limit the obligations of the Executive
under Clause 0.

11

Confidential Information

11.1

In this Agreement "Confidential Information" means all information relating to
the business, finances, transactions, affairs, products, services, processes,
equipment or activities of the Company and any other Group Company which is
designated by the Company and any other Group Company as confidential and all
information relating to such matters which comes to the knowledge of the
Executive in the course of the employment and which by reason of its character
and/or the manner of its coming to his knowledge is evidently confidential
provided that information shall not be or shall cease to be Confidential
Information if and to the extent that it comes to be in the public domain
otherwise than as a result of the unauthorised act or default of the Executive.

11.2

The Executive shall not during the term of this Agreement or at any time after
it use or exploit except for the benefit of the Company and any relevant Group
Company or disclose to any third party any Confidential Information except:-

(a)

during the employment in the performance of his duties; or





--------------------------------------------------------------------------------



(b)

with the express written consent of the Board; or

(c)

in compliance with an order of a competent court.

11.3

The Executive shall during the term of this Agreement use his best endeavours to
prevent the unauthorised use or disclosure of any Confidential Information by
any other officer, employee or agent of the Company or any Group Company and
shall be under an obligation promptly and fully to report to the Board any such
unauthorised use or disclosure which comes to his knowledge.

11.4

The Executive shall not during the term of this Agreement or at any time after
it make except for the benefit of the Company or any relevant Group Company any
note, record or memorandum of any Confidential Information and any note, record
or memorandum of any Confidential Information made by the Executive during the
employment shall be and remain the property of the Company.

12

Termination

12.1

Notwithstanding anything contained in this Agreement:-

(a)

if the Executive shall at any time be incapacitated by illness, injury or
otherwise from performing his duties under this Agreement for a total period of
90 days (whether working days or not) in any period of 365 consecutive days, the
Company may terminate this Agreement by not less than 30 days’ written notice;
and

(b)

if:

(i)

the Executive shall be guilty of any material or persistent breach of this
Agreement which in the case of a persistent breach is continued after a written
warning has been given to the Executive;

(ii)

the Executive shall be guilty of gross misconduct or shall commit a wilful
breach of or shall wilfully fail to perform his duties under this Agreement;

(iii)

the Executive shall voluntarily without the express written consent of the Board
resign as a director of the Company or, other than as a result of the passing of
a resolution of the shareholders of the Company, cease to hold office as a
director of the Company or of any Group Company of which he has been appointed a
director;





--------------------------------------------------------------------------------



(iv)

the Executive is convicted of a criminal offence (excluding an offence under the
road traffic legislation for which he is not sentenced to any term of
imprisonment whether immediate or suspended) or commits any act which in the
reasonable opinion of the Board brings himself or the Company or any Group
Company into disrepute;

(v)

has a bankruptcy order made against him or enters into a voluntary arrangement
within the meaning of section 253 Insolvency Act 1986;

(vi)

a disqualification order is made against the Executive under the Company
Directors’ Disqualification Act 1986 or if he shall be disqualified from holding
or shall cease to hold office as a director by any order of the Court or any
provision in the Articles or the articles of association of any Group Company or
under any provision of general law from time to time;

(vii)

the Executive becomes a patient under the Mental Health Act 1983;

(viii)

the Executive shall come to be addicted to or habitually under the influence of
alcohol or any drug (not being a drug prescribed for the Executive by a medical
doctor for the treatment of a condition other than drug addiction) the
possession of which is controlled by law; or

(ix)

is convicted of an offence under the Companies Act 1985, the Companies Act 2006,
the Financial Services and Markets Act 2000 or under any other present or future
statute or regulation relating to insider dealing or market abuse.

the Company may by written notice immediately terminate this Agreement without
being under any obligation to pay further remuneration or provide further
benefits to the Executive but without prejudice to the other rights of the
Company.

12.2

The normal retirement age for the Executive is 65.

12.3

If the Company has any grounds to believe it may have a right to terminate the
employment of the Executive pursuant to Clause 0 of this Agreement, it shall be
entitled (without prejudice to its right subsequently to terminate the
employment on the same or any other ground) to suspend the Executive for a
period of up to one month on full pay during the period of any enquiry or
investigation into the circumstances giving rise to such belief.  The Company





--------------------------------------------------------------------------------

may, if it has reasonable grounds for doing so, extend the one month period
referred to above for a further one month.

12.4

Without prejudice to the rights of the parties to the Agreement the Company
shall have the right at any time after either party has given notice to the
other of termination of this Agreement as contemplated in Clause 0 above until
such termination to require the Executive not to attend at any place of work and
to exclude him from any premises of any Group Company and the Company shall be
under no obligation to vest in or assign to the Executive any powers or duties
or to provide any work for the Executive and shall have the right to suspend him
from the performance of any or all duties or obligations under this Agreement.
 On exercise by the Company of its rights pursuant to this Clause 0 the Company
shall continue to pay the Executive his full salary.

12.5

The Company may elect, in its absolute discretion, to terminate this Agreement
at any time and make a payment equivalent to salary only in lieu of the shorter
of:

(a)

the minimum period of notice to which the Executive would have been entitled
under clause 0 above; and

(b)

any remaining period of notice

less any applicable deductions for income tax and National Insurance
contributions (but without prejudice to the Company’s rights under this Clause
0).

12.6

The Company may elect, in its absolute discretion, to make the payment referred
to in Clause 0 above in equal monthly instalments in arrears over the period of
what would otherwise have been the Executive’s remaining notice period.  If the
Company so elects it will inform the Executive in writing and the Company’s
obligations to make such payments will cease immediately on the date the
Executive (i) commits a material breach of a material term of this Agreement or
(ii) the Executive is offered alternative employment or engagement on
substantially the same or higher total annual remuneration (pro rata) as he
received under the terms of this Agreement. The Executive undertakes immediately
to inform the Company if any such offer is made.

12.7

The Executive will on or before the termination of his employment under this
Agreement return to the Company all keys, equipment, memoranda, notes, records,
reports, drawings or other documents, and all specimens, models and samples
made, executed or acquired by the Executive in the course of his employment.





--------------------------------------------------------------------------------



13

Consequences Of Termination

13.1

Upon the termination of the employment of the Executive under this Agreement for
whatever reason the Executive shall upon the request of the Company resign
without claim for compensation from office as a director of any Group Company
and from all offices held by him in any Group Company. The Executive hereby
irrevocably and by way of security appoints each other director of the Company
from time to time, jointly and severally, to be his attorney in his name and on
his behalf and as his act and deed to sign, execute and do all acts, things and
documents to give effect to his obligations under this clause, in the event that
he fails to do them.   Any resignation pursuant to this sub-clause shall be
without prejudice to any claim for breach of this Agreement but the Executive
shall not be entitled to any damages or compensation by reason of the
termination of his appointment as a Director of any Group Company on or
following termination of this Agreement.

13.2

Notwithstanding any actual or purported termination or expiration of this
Agreement the provisions of Clauses 0, 0, 0 and 0 of this Agreement shall
continue in full force and this Agreement shall be construed accordingly.

14

Amalgamation And Reconstruction

14.1

If the Executive’s employment under this Agreement is terminated by reason of
the liquidation of the Company for the purpose of amalgamation or reconstruction
or as part of any arrangement for the amalgamation of the Company not involving
liquidation and the Executive is offered employment with the amalgamated or
reconstructed company for a period of not less than the then unexpired term of
this Agreement and on terms not less favourable than the terms of this
Agreement, the Executive shall have no claim against the Company in respect of
the termination of his employment hereunder.

14.2

If the Company or a major part thereof shall be disposed of or its operations or
a major part of its operations shall be discontinued and the Executive shall be
offered employment by any Group Company of a status commensurate with his status
under this Agreement and which is otherwise suitable and on terms not less
favourable than the terms of this Agreement, the Executive shall have no claim
against the Company in respect of the termination of his employment under this
Agreement.

15

Restrictive Covenants

15.1

In consideration of and as a condition of the Company entering into this
Agreement, the Executive undertakes with the Company (both for itself and as
trustee for each of the Group Companies) that he will not, directly or
indirectly:-





--------------------------------------------------------------------------------



(a)

for a period of 6 months after the Termination Date carry on, or be interested
in a Competing Business;

(b)

for a period of 6 months after the Termination Date act as a consultant,
employee or officer or in any other capacity in a Competing Business;

(c)

for a period of 6 months after the Termination Date employ or engage as a
worker, consultant or otherwise, any Senior Employee;

(d)

for a period of 9 months after the Termination Date supply or seek to supply,
Restricted Goods or Services to a Client or Prospective Client;

(e)

for a period of 9 months after the Termination Date, induce or endeavour to
induce a Client or Prospective Client not to enter into any contract or
arrangement with the Company or any Group Company for the supply of Restricted
Goods or Services;

(f)

for a period of 9 months after the Termination Date, solicit the goods or
services of or otherwise deal with any supplier of the Company or any Group
Company with whom the Executive or any employee reporting directly to the
Executive had any dealings during the Relevant Period or in relation to which
the Executive was aware of material Confidential Information; or

(g)

for a period of 9 months after the Termination Date, solicit or entice away or
endeavour to solicit or entice away from any Group Company any Senior Employee.

15.2

Nothing in clause 0 above shall prevent the Executive being interested in:

(a)

a company whose shares or other securities are listed on any securities exchange
or market provided he does not hold and is not interested directly or indirectly
in shares or securities conferring more than 3% of the votes that could be cast
at a general meeting of the body corporate; or

(b)

any unlisted securities provided the Executive does not hold (and is not
directly or indirectly interested in) shares or securities conferring more than
5% of the votes that could be cast at a general meetings of that body corporate.

15.3

After the termination of the Executive’s employment for whatever reason or, if
later, the date of his ceasing to be a director of the Company, the Executive
will not without the written approval of the Board represent himself or permit
himself to be held out as being in any way connected with or interested in the





--------------------------------------------------------------------------------

business of the Company and after that termination he will not without the
written approval of the board of directors of the Company concerned represent
himself or permit himself to be held out as being in any way connected with the
business of any other Group Company except if and for so long as he remains a
director or an employee of that Group Company.

15.4

The following expressions shall have the following meanings for the purposes of
this Clause:-

“Client”

any person, firm or other entity to whom the Executive or any employee of any
Group Company reporting directly to the Executive supplied Restricted Goods or
Services on behalf of the Company or any Group Company at any time during the
Relevant Period;

“Competing Business”

any business in the Restricted Territory which competes or is preparing to
compete with any business carried on by the Company or any Group Company in
which the Executive has been involved to a material extent in the Relevant
Period;

“Prospective Client”

any person, firm or corporation to whom the Executive or any employee of the
Company or any Group Company reporting directly to the Executive was actively
seeking to supply services or goods on behalf of the Company or any Group
Company at any time during the Relevant Period;

“Relevant Period”

the 12 months immediately before the Termination Date;

“Restricted Goods or Services”

good or services of a type provided by the Company  or any Group Company during
the Relevant Period and with which the Executive or a person reporting directly
to him was directly involved or in relation to which the Executive was aware of
material Confidential Information;

“Restricted Territory”

the United Kingdom, United States of America, Europe, Russia, China and Asia;

“Senior Employee”

any person who was in the Relevant Period (i) a director of the Company or any
Group Company or (ii) an employee or consultant of the Company or any Group
Company whose gross salary or fee was in excess of £50,000 and in either case
with whom the Executive had material contact;

“Termination Date”

the date on which this Agreement terminates irrespective of the cause or manner.




15.5

In this Clause references to acting directly or indirectly include (without
prejudice to the generality of that expression) references to acting alone or
jointly with or on behalf of or by means of any other person.

15.6

The Executive acknowledges that each of the restrictions in this Clause 0
constitutes a separate and independent restriction on him and is no greater than
is necessary to protect the legitimate business interests (including business
connections) of the Company and any Group Company and the parties consider the
restrictions to be reasonable in all the circumstances.  If any such restriction
shall be held by any Court to be void as going beyond what is reasonable in all
the circumstances for the protection of the interests of the Company the said
restrictions shall apply with such modifications as may be necessary to render
them valid and effective.

15.7

The duration of each restriction in this clause 0 shall be reduced by one week
for each full week during which the Executive is required not to attend work
and/or excluded from any premises and/or suspended from the performance of his
duties in accordance with Clause 0 above.

15.8

The Executive agrees to bring the terms of this Clause 0 to the attention of any
third party proposing to employ, appoint or engage him, before entering into the
related contract with that third party.

16

Grievance and disciplinary procedure

16.1

The Executive shall refer any grievance about his employment under this
Agreement to the Chairman of the Board by giving written notice and the
reference will be dealt with by a majority present at the next meeting of the
Board at which all the directors of the Company are present whose decision shall
be final.

16.2

The Board shall determine disciplinary rules relating to the Executive of any
such rules from time to time and notify the Executive.





--------------------------------------------------------------------------------



16.3

If the Executive is dissatisfied with any disciplinary decision or seeks redress
for any grievance relating to his employment he should raise the issue at a
meeting of the Board and such issue will be dealt with by a majority present at
the relevant Board Meeting whose decision shall be final.

17

Access to E-mail and the Internet

17.1

The Executive shall not send any e-mails of a defamatory or abusive nature or
which constitute sexual, racial or any other form of harassment and he shall not
download any pornographic or other offensive material.  The Executive shall
indemnify the Company during and after the employment against all liability
resulting from the Executive's breach of this sub-clause.

17.2

The Company reserves the right to monitor all e-mail/Internet activity by the
Executive and the Executive acknowledges that such activity falls within the
exception set out in Article 8(2) of the European Convention on Human Rights.

18

Data Protection

18.1

The Executive shall at all times during the employment act in accordance with
the Data Protection Act 1998 and shall comply with any policy introduced by the
Group to comply with that Act. The Executive consents to the processing by the
Company or any other Group Company of Personal Data relating to him as necessary
for the performance of this Agreement, the employment and/or the conduct of the
Company's or the Group's business.   

18.2

Without prejudice to the generality of Clause 0 the Executive specifically
consents to the Company or any other Group Company processing any Sensitive
Personal Data relating to the Executive including without limitation any sick
notes, medical reports, details of trade union membership or details of criminal
convictions as necessary for the performance of this Agreement, the employment
and/or the conduct of the Company's or the Group's business.   

18.3

In this Clause 18, "Personal Data", "processing" and “Sensitive Personal Data"
shall have the meanings set out in sections 1 and 2 of the Data Protection Act
1998.

19

General

19.1

No collective agreements directly affect the terms and conditions of the
Executive’s employment under this Agreement.

19.2

The Executive must comply with all the Company’s health and safety rules from
time to time in force.





--------------------------------------------------------------------------------



19.3

Any notice to be given by the Company shall be delivered or sent by recorded
delivery first class mail to the Company at its registered office for the time
being and any notice to be given under this Agreement to the Executive shall be
delivered to him or sent by recorded delivery first class mail to his usual or
last known place of residence and any such notice shall be deemed to have been
served when delivered at the time of delivery or when so mailed at the
expiration of the second business day after the business day on which it was put
into the mail, and in proving such service it shall be sufficient proof that it
was properly addressed and mailed as a prepaid recorded delivery letter.

19.4

This Agreement constitutes the entire agreement and understanding of the parties
and supersedes any previous agreement or understanding between the parties
relating to the employment by any Group Company of the Executive.

19.5

No variation of this Agreement shall be made unless made in writing and signed
on behalf of the Company (by a director other than the Executive) and by the
Executive.

19.6

The obligations imposed on the Executive by this Agreement are in addition and
without prejudice to such obligations as are imposed on him by general law.

19.7

The failure to exercise or delay in exercising a right or remedy provided by
this Agreement or by law shall not impact or constitute a waiver of the right or
remedy or operate as an impairment or waiver of other rights or remedies.

19.8

No single or partial exercise of a right or remedy provided by this Agreement or
by law shall preclude any further exercise of the right or remedy or the
exercise of any other right or remedy.

19.9

No waiver of a breach of any of the terms of this Agreement or of a default
under this Agreement shall be effective unless in writing, signed by or on
behalf of the parties and expressed to be such a waiver.

19.10

A person who is not a party to this Agreement may not enforce any of its terms
under the Contracts (Rights of Third Parties) Act 1999.

19.11

The parties may enter into this Agreement in any number of counterparts and on
separate counterparts, all of which taken together shall constitute one and the
same instrument.

19.12

This Agreement will be governed by and construed in accordance with English law
and all claims and disputes (including non-contractual claims and disputes)
arising out of or in connection with this Agreement, its subject





--------------------------------------------------------------------------------

matter, negotiation or formation will be determined in accordance with English
law.

19.13

Each party irrevocably submits to the exclusive jurisdiction of the English
courts in relation to all matters (including non-contractual matters) arising
out of or in connection with this Agreement.





--------------------------------------------------------------------------------




THIS AGREEMENT has been executed by the parties on the date written on the top
of this front page of this Agreement.

Executed as a deed by

BIO ALTERNATIVE MEDICAL

)

DEVICES LIMITED

acting by a director in the presence of

)

/s/ Robert Galvin

)




)

Director

 

 

/s/ Dee Sian

 

 




 

 

Signature of witness

 

 

 

 

 

Name

 

 

 

 

 

Address

 

 

 

 

 




 

 










Executed as a deed by

ANDREW MITCHELL

in the presence of

)

 

)

/s/ Andrew Mitchell

)




/s/ Dee Sian

 

 




 

 

Signature of witness

 

 

 

 

 

Name

 

 

 

 

 

Address

 

 

 

 

 




 

 

 

 

 

 

 

 









